DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowability Notice
In view of amended claims and further search, Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Fan (US 20140155018 A1) in view of Ravichandran (US 20190166244 A1), ZENTNER (US 20150031324 A1), and Winkler (US 20160353266 A1) is considered as the most relevant document in the prior art, which discloses
an emergency management system (EMS) (See Fan Fig. 1. [0020]: centralized rescue network system 110), the EMS communicatively coupled to a monitoring center and a plurality of emergency service providers (ESPs) and comprising a memory, a network component, and at least one processor operatively coupled to the network component (See Fan Fig. 4. [0046] [0049]), the at least one processor operative to: 
receive alarm data comprising an alarm location, (See Fan Fig. 2, 210.  [0028]) (See Winkler Fig. 1) wherein at least a portion of the alarm data is generated by an electronic device associated with a user; (See Fan Fig. 1. [0015])
receive from a computing device associated with the monitoring center the alarm data, wherein the computing device associated with the monitoring center is separate and distinct from the electronic device associated with the user; (See Winkler discloses Fig. 1: 135, [0060])
automatically determine an ESP from the plurality of ESPs as appropriate to receive the alarm data based on the alarm location; (See Fan Fig. 2, 280. [0029] [0032]) (See ZENTNER Fig. 3, [0048]:  Fig. 1, [0029])
transmit a digital emergency service request associated with the alarm data to the ESP, (See Fan Fig. 2, 280. [0032]) the digital emergency service request providing the ESP with one or more servicing options comprising a first option to claim the digital emergency service request; (See Ravichandran Fig. 2, [0045])
transmit the alarm data for display within a graphical user interface (GUI) of an emergency response application accessed by the ESP (See ZENTNER Fig. 5, [0048][0096); and 
facilitate a two-way communication session between an emergency response application accessed through a computing device at the monitoring center and the ESP.  (See Winkler discloses Fig. 1, 137. [0068])
Fan in view of Ravichandran, ZENTNER, and Winkler does not discloses the technical features in claims 1, 19, and 30 of receive a request, from a computing device associated with the monitoring center, to transmit the alarm data to an appropriate ESP,(Emphasis Added)
Majority of the references disclose emergency system comprising an electronic device associated with a user, a monitoring center/EMS, and ESP.  In other words, EMS acts as monitoring center: See Greene (US 20100003954 A1) Fig. 1, [0018] [0021]) and Li; (US 20200344602 A1) Fig. 1.  Thus, the request is from a computing device associated with the user.
While some references disclose neighboring user transmitting the request, it is not a computer device associated with the monitoring center (See MARTIN (US 20190174289 A1) Fig. 4B [0122][0123] and MEHTA (US 20170310827 A1) [0068])



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644